Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 18, 2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00411-CV


                        K. RAY CAMPBELL, Appellant

                                        V.

                     FEATHERSTON TRAN PLLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1158998


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed May 13, 2021. On November 3,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.